USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
GRACIELA DONCOUSE, on behalf of herself and DOC #:
all others similarly situated, DATE FILED: _ 4/8/2020

Plaintiff,

-against- 19 Civ. 2801 (AT) (SN)

MATTO MGMT NY LLC AND MATTO ORDER
FRANCHISE LLC,

Defendants.

 

 

ANALISA TORRES, District Judge:

Plaintiffs request for a sixty-day stay of all deadlines in this action, ECF No. 49, is DENIED.
On March 17, 2020, the Honorable Sarah Netburn—to whom this action is referred for general
pretrial management, ECF No. 39—granted the parties’ requests to extend the close of discovery to
June 16, 2020, on essentially the same grounds as Plaintiff puts forward in support of the instant
motion. ECF Nos. 47, 48. The Court is confident that further motions to adjourn specific deadlines,
because of specific delays caused by the ongoing public health crisis, will receive due consideration.
However, Plaintiff's motion does not provide sufficient justification to stay the action outright.

The Clerk of Court is directed to terminate the motion at ECF No. 49.
SO ORDERED.

Dated: April 8, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
